DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on February 12, 2019.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, the limitation “the tilted position” lacks proper antecedent basis.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 10, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morton et al. (USP 8,100,587).
Morton teaches a rolling bearing having an inner ring (16), an outer ring (14), and rolling elements (18) arranged between the inner ring and outer ring, the rolling elements guided by a channel-shaped first raceway arranged on a radially outer side of the inner ring and by a channel-shaped second raceway arranged on a radially inner side of the outer ring, wherein the second raceway comprises a cross-sectional profile that varies in a sinusoidal profile around its circumference (column 2, lines 21+).  
With respect to claim 14, Morton teaches the bearing having a cage (column 5, line 7).
With respect to claims 15-16, Morton illustrates the outer ring is provided with a marking (52) of a circumferential position, the marking is configured as a protrusion in the material of the outer ring.   

Claim(s) 9, and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orain (USP 4,429,925).

With respect to claim 11, Orain illustrates a lateral extent of an osculation (17A,18A) of the second raceway is varied around the circumference.  
With respect to claim 12, Orain illustrates the second raceway includes lateral flanks and a radial extent of the lateral flanks is varied around the circumference (comparing cross-sections of Fig. 2 and Fig. 3).  
With respect to claim 14, Orain teaches the bearing having a cage (9).
With respect to claims 15-16, Orain illustrates the outer ring is provided with a marking (14) of a circumferential position, the marking is configured as an indentation in the material of the outer ring.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM C JOYCE/           Primary Examiner, Art Unit 3658